DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
Claim limitation “program code means for causing…” in claim 16 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification discloses the followings:
there is no disclosed structure associated with program code means and there is no clear algorithm associated with the program code means in the specification; the program code means is only disclosed in the specification in terms of its functions (see paragraph [0046] of Patent Application Publication US 2018/0239407 A1); paragraph [0097] of Patent Application Publication US 2018/0239407 A1 (i.e. page 15, lines 14-17 of the specification) discloses “A single processor, device or other unit may fulfill the functions of several items recited in the claims. The mere fact that certain measures are recited in mutually different dependent claims does not indicate that a combination of these measures cannot be used to advantage” and it is not clear how the teaching on paragraph [0097] of Patent Application Publication US 2018/0239407 A1 (i.e. page 15, lines 14-17 of the specification) supports the program code means (program code means is understood to be a program, and a program cannot be considered to be a processor, device or unit).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a monitoring sub-step of monitoring… in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
A review of the specification discloses the followings:
monitoring sub-step as being performed by a power monitoring section – with the power monitoring section corresponding to current observer 212 (FIG. 2; paragraph [0066] of Patent Application Publication US 2018/0239407 A1); paragraph [0097] of Patent Application Publication US 2018/0239407 A1 (i.e. page 15, lines 14-17 of the specification) discloses “A single processor, device or other unit may fulfill the functions of several items recited in the claims. The mere fact that certain measures are recited in mutually different dependent claims does not indicate that a combination of these measures cannot be used to advantage” and suggests the functions of the power monitoring section being performed by a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
A.	As indicated above, the specification does not provide adequate structure for a program code means in claim 16.  Claim 16 fails to comply with the written description requirement because it contains subject matter which was not described in the specification with sufficient details to reasonably convey to one skilled in the relevant art that the applicant, at the time the application was effectively filed, had possession of the claimed invention.
B.	Additional issues:
Claim 1 recites “a processor arranged (1) to receive, in an operation mode of the power providing device, operation power from an external operation power source, (2) to receive, in a standby mode of the power providing device, standby power from a standby power source using an incoming port, the standby power being lower than the operation power, (3) to forward power received to one or more power receiving devices, (4) to control the operation power unit to switching between an ON-state and an OFF-state, and (5) to monitor the power forwarded by sampling said power at a periodic rate, and wherein the power control unit adjusts the periodic rate based upon sampling results, wherein the processor controls the switching to the ON-state when an increase of the power forwarded is detected over a predetermined monitoring period exceeds a predetermined detection threshold, thus switching from the standby mode to the operation mode.  There is no disclosure of a processor that is arranged to perform functions (1)-(5) of claim 1.
Paragraph [0097] of Patent Application Publication US 2018/0239407 A1 (i.e. page 15, lines 14-17 of the specification) discloses “A single processor, device or other unit may fulfill the functions of several items recited in the claims. The mere fact that certain measures are recited in mutually different dependent claims does not indicate that a combination of these measures cannot be used to advantage”.
The above citation is not specific as to which of the several items has/have its/their function/functions fulfilled by the processor.  The specification also does not specifically disclose the processor being arranged to (3) to forward power received to one or more power receiving devices.
Additionally, a processor (as is understood by one of ordinary skills in the art) can only be arranged to (1) to receive, in an operation mode of the power providing device, operation power from an external operation power source, (2) to receive, in a standby mode of the power providing device, standby power from a standby power source using an incoming port, the standby power being lower than the operation power - for its own operation; the processor (as is understood by one of ordinary skills in the art) cannot be arranged (3) to forward power received to one or more power receiving devices.  
Claims 1-13 fail to comply with the written description requirement because they contain subject matter which was not described in the specification with sufficient details to reasonably convey to one skilled in the relevant art that the applicant, at the time the application was effectively filed, had possession of the claimed invention – as indicated above.
Applicant needs to also review the specification and claims 2-6, 11-12 to make sure the functions performed by the processor in claims 2-6, 11-12 are supported by the specification, and provides evidence of support to reasonably convey to one skilled in the relevant art that the applicant, at the time the application was effectively filed, had possession of the claimed invention.  As indicated above, the citation in paragraph [0097] of Patent Application Publication US 2018/0239407 A1 (i.e. page 15, lines 14-17 of the specification) is not specific as to which of the several items has/have its/their function/functions fulfilled by the processor.   

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “a processor arranged…(3) to forward power received to one or more power receiving devices” in lines 3-9.  The specification does not specifically disclose the processor being arranged to (3) to forward power received to one or more power receiving devices; and a processor, as is understood by one of ordinary skills in the art, cannot be arranged (3) to forward power received to one or more power receiving devices. 
Claims 1-13 fail to comply with the enablement requirement because they contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 1-14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	Claim limitation “program code means for causing the power providing device to carry out the method of claim 14” in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the respective entire claimed functions and to clearly link the structure, material, or acts to the respective functions. The specification does not disclose corresponding structures, materials or acts for program code means for performing the respective claimed functions.  Claim 16 is therefore indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

B.	Additional issues:
Claim 1 recites “the power control unit” in line 14.  There is insufficient antecedent basis for the recitation in the claim.
Claim 1 recites “wherein the processor controls the switching to the ON-state when an increase of the power forwarded is detected over a predetermined monitoring period exceeds a predetermined detection threshold, thus switching from the standby mode to the operation mode” in lines 16-20.  It is not clear what applicant intends to claim with the recitation.  It appears that “wherein the processor controls the switching to the ON-state when an increase of the power forwarded detected over a predetermined monitoring period exceeds a predetermined detection threshold, thus switching from the standby mode to the operation mode” is more appropriate.  Clarification and/or explanation are/is required.
Claim 5 recites “when an increase of the power forwarded is detected over a predetermined pre-detection monitoring period exceeds a predetermined pre-detection threshold” in lines 4-6.  It is not clear what applicant intends to claim with the recitation.  It appears that “when an increase of the power forwarded detected over a predetermined pre-detection monitoring period exceeds a predetermined pre-detection threshold” is more appropriate.  Clarification and/or explanation are/is required.
Claim 6 recites “wherein the processor includes negotiating an amount…” in lines 4-5.  It is not clear what applicant intends to claim with the recitation.  It appears that “wherein the processor negotiates an amount…” is more appropriate.  Clarification and/or explanation are/is required.
Claim 7 recites “wherein the standby power source is at least one of an external power bus and an internal battery” in lines 2-3.  The examiner submits that the standby power source cannot be an internal battery in view of claim 1 reciting “(2) to receive, in a standby mode of the power providing device, standby power from a standby power source using an incoming port” in lines 5-6 (see incoming port 23 of FIG. 2).  Clarification and/or explanation are/is required.
Claim 10 recites “the power monitoring” in line 2.  There is insufficient antecedent basis for the recitation in the claim.
Claim 10 recites “the power monitoring section” in line 7.  There is insufficient antecedent basis for the recitation in the claim.
Claim 14 recites “the operation power provision step” in lines 13-14.  There is insufficient antecedent basis for the recitation in the claim.
Claim 14 recites “the transition step” in line 14.  There is insufficient antecedent basis for the recitation in the claim.
Claim 14 recites “the standby power provision step” in line 17.  There is insufficient antecedent basis for the recitation in the claim.
Claim 14 recites “the standby power provision step” in line 21.  There is insufficient antecedent basis for the recitation in the claim.
Claim 14 recites “the transition step” in lines 21-22.  There is insufficient antecedent basis for the recitation in the claim.
Claim 16 recites “A computer program for controlling a power providing device as defined in claim 14” in lines 1-2.   Claim 16 is indefinite because a power providing device is not defined in claim 14 and/or because claim 14 is directed to a method of providing power to a plurality of power receiving devices by a power providing device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14,16 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2008/0191558 A1) in view of Döbbeler et al. (US 2011/0007773 A1).
As per claim 14, Azuma teaches a method (FIG. 5) of providing power to a plurality of power receiving devices (31a, 31b – FIG. 2) by a power providing device (21, FIG. 2), comprising:
provisioning standby power, wherein the power providing device receives, in a standby mode, standby power from a standby power source using an incoming port (power supply lines of cable CA1 ([0025], line 1); FIG. 2 suggests power providing device 21 receiving power from PSE 114 via cable CA1 when power source section 212 is not connected to AC via switch 215; power from PSE 114 is standby power being provisioned to power providing device; power from PSE 114 is standby power because power source section 212 is not connected to AC via switch 215; standby power source is PSE 114; cable CA1 is shown connecting PSE 114 to control section 211 of power providing device, and suggests to one skilled in the art that cable CA1 is connected to control section 211 of power providing device via an incoming port) and forwards power to one or more power receiving devices (FIG. 2 suggests power being forwarded to receiving devices 31a and 31b via cables CA2),
transitioning power, wherein the power providing device receives, in the standby mode, standby power from the standby power source and forwards power to one or more power receiving devices and prepares for a power reception from an external operation power source (S103, FIG. 5; power receiving devices have shifted to an operating status, power consumption increases ([0050], lines 6-8); YES at S103 of FIG. 5 suggests when shifting to an operating status, power providing device is prepared for a power reception from an external power source when an upper limit of power feed is exceeded (when determined that supplied power has exceeded the upper limit, switch 215 is switched to the ON position ([0050], lines 9-12)); and
provisioning operation power, wherein the power providing device receives, in an operation mode, operation power from the external operation power source and forwards power to one or more power receiving devices (FIG. 2 suggests that when switch 215 is ON, power from AC is received by the power providing device 21 and is forwarded to one or more power receiving devices 31a, 31b; power providing device 21 is an operation mode when switch 215 is on; [0050], lines 11-17; external operation power source is AC), the provisioning of operation power following the transition of power upon completion of the preparation for power reception from the external operation power source (S104 in FIG. 5 suggests operation power being provisioned when switch 215 is ON; S104 follows YES at S103 in FIG. 5; YES at S103 in FIG. 5 suggests transitioning of power; S104 follows YES at S103 upon completion of YES at S103 of FIG. 5 – hence the operation power being provisioned following the transition of power upon completion of the preparation for power reception from the external operation power source), the standby power being lower than the operation power ([0050], lines 5-11),
wherein, during provisioning of standby power, a monitoring sub-step of monitoring the power forwarded by the power providing device is provided ([0050], lines 2-11), and wherein provisioning of standby power proceeds to transitioning of power when in the monitoring sub-step it is detected that an increase of the forwarded power over a predetermined monitoring period exceeds a predetermined detection threshold (YES at S103, FIG. 5; predetermined detection threshold is upper limit of power feed at S103, FIG. 5; predetermined monitoring period is period between S103, S110, S102, S103 – FIG. 5).
Azuma does not teach the monitoring sub-step employing an adaptive sampling technique whereby the sampling period is adjusted based upon sampling results.
Döbbeler teaches choosing a higher sampling rate to detect quicker current change over time with corresponding accuracy ([0044], lines 8-11).  Döbbeler therefore suggests detecting an increase of a power over a predetermined monitoring period by sampling the power at a periodic rate and adjusting the periodic rate based upon the sampling results indicating a quicker increase in power and a quicker current change to obtain better accuracy – hence employing an adaptive sampling technique whereby the sampling period is adjusted based upon sampling results to obtain better accuracy. 
Döbbeler would have suggested to one skilled in the art prior to the effective filing date of the claimed invention to have the monitoring sub-step employing an adaptive sampling technique whereby the sampling period is adjusted based upon sampling results to obtain better accuracy.
As per claim 16, the claim generally corresponds to claim 14 and is rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new ground of rejection.

There is no prior art rejection for claims 1-13.  The prior art, individually or in combination, does not teach a processor performing functions (1)-(5) of claim 1.  Claims 1-13 are however rejected under 112(a) for failing to comply with the written description requirement and for failing to comply with the enablement requirement - with respect to a processor performing functions (1)-(5) of claim 1. 
 
Azuma et al. (US 2008/0191558 A1) and Döbbeler et al. (US 2011/0007773 A1) are still relevant for the teachings of the functions of claims 1-3, 5-13 (see rejections in Final Office Action mailed January 21, 2021) in view of cable CA1 being shown connecting PSE 114 to control section 211 of power providing device, and suggesting to one skilled in the art that cable CA1 is connected to control section 211 of power providing device via an incoming port.  Azuma et al./Döbbeler et al. and Reule et al. (US 2014/0082385 A1) are still relevant for the teachings of the functions of claim 4 (see rejections in Final Office Action mailed January 21, 2021) in view of cable CA1 being shown connecting PSE 114 to control section 211 of power providing device, and suggesting to one skilled in the art that cable CA1 is connected to control section 211 of power providing device via an incoming port.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: April 19, 2021